

	

		II

		109th CONGRESS

		1st Session

		S. 1867

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To extend to individuals evacuated from their residences

		  as a result of Hurricane Katrina the right to use the absentee balloting and

		  registration procedures available to military and overseas voters under the

		  Uniformed and Overseas Citizens Absentee Voting Act, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Displaced Citizens Voter Protection

			 Act of 2005.

		2.Applicability of

			 Protections For Absent Military and Overseas Voters to Katrina

			 Evacuees

			(a)Right of Katrina

			 Evacuees to Use Absentee Balloting and Registration Procedures Available to

			 Military and Overseas VotersIn the case of any individual who is

			 an eligible Hurricane Katrina evacuee—

				(1)the individual

			 shall be treated in the same manner as an absent uniformed services voter and

			 overseas voter for purposes of the Uniformed and Overseas Citizens Absentee

			 Voting Act (42 U.S.C. 1973ff et seq.), other than section 103(b)(1) (42 U.S.C.

			 1973ff–2(b)(1)); and

				(2)the individual

			 shall be deemed to be an individual who is entitled to vote by absentee ballot

			 for purposes of the National Voter Registration Act of 1993 and the Help

			 America Vote Act of 2002.

				(b)DefinitionFor

			 purposes of this section, the term eligible Hurricane Katrina

			 evacuee means an individual—

				(1)who certifies to

			 the appropriate State election official that the individual is absent from the

			 place of residence where the individual is otherwise qualified to vote as a

			 result of evacuation from an area affected by Hurricane Katrina; and

				(2)who provides the

			 official with an affidavit stating that the individual intends to return to

			 such place of residence after the election or elections involved.

				(c)Effective

			 DateThis section shall apply with respect to elections for

			 Federal office held in calendar years 2006 through 2008.

			3.Requiring

			 Designated Voter Registration Agencies to Notify Displaced Individuals of

			 Availability of ProtectionsEach motor vehicle authority in a State and

			 each voter registration agency designated in a State under section 7(a) of the

			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) shall take such

			 steps as may be necessary to notify individuals to whom services are provided

			 of the protections provided by section 2 and of the requirements for obtaining

			 those protections, including the requirement to submit an affidavit stating

			 that the individual intends to return to the place of residence where the

			 individual is otherwise qualified to vote.

		

